Title: Instructions to Colonel Armand, 19 May 1777
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de



Sir
[Morris Town, 19 May 1777]

Desirous of making our Service as agreeable to you as possible, and of furnishing you with every Opportunity in my power of acquiring Honour, I have consented to the request you made me of raising and commanding a Partisan Corps.
You probably will have it more in your power, to distinguish yourself at the head of a body of Men that understand the French Language, than of any others, Wherefore you are hereby authorized to raise for the American Service, on the usual terms, any number of Men not exceeding two hundred. I wish that preference may be given to French Men, but if you cant raise them easily, you may complete your Corps with others. Any French Officers now in Service that choose it, may serve with you, under their present Commissions; or if you like it better, you have my leave to nominate four French Gentlemen promising them Lieutenants Commissions. The necessary money you can draw by order of Congress or the Commanding Officer in Philadelphia. The terms prescribed by the printed Instructions herewith delivered for the recruiting Service you will attend to. Given at Head Quarters Morris Town the 19th May 1777.

G. Washington

